UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             1/7/2020
 Steven Thomas Bekka,

                                   Plaintiff,
                                                               1:19-cv-06041 (GBD) (SDA)
                     -against-
                                                               ORDER
 Stanley Nash et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

        On November 26, 2019, the Court ordered Plaintiff to file an Amended Complaint, no later

than December 26, 2019, naming the Jane Doe Defendant and correcting the name of the other

Detective Defendant, based on the information provided by the City of New York on November

25, 2019. (See Memo Endorsement, ECF No. 16.) As of the date of this Order, Plaintiff has not

filed an Amended Complaint.

        It is hereby Ordered that, no later than February 5, 2020, Plaintiff shall file an Amended

Complaint naming the defendants in this action. Plaintiff is warned that failure to do so may result

in a recommendation to the District Judge that this action be dismissed for failure to prosecute.

See Fed. R. Civ. P. 41(b).

        Plaintiff is reminded that there is a legal clinic in this District to assist people who are

parties in civil cases and do not have lawyers. The Clinic is run by a private organization called the

New York Legal Assistance Group; it is not part of, or run by, the Court (and, among other things,

therefore cannot accept filings on behalf of the Court, which must still be made by any

unrepresented party through the Pro Se Intake Unit). The Clinic is located in the Thurgood

Marshall United States Courthouse, 40 Centre Street, New York, New York, in Room LL22, which
is just inside the Pearl Street entrance to that Courthouse. The Clinic is open on weekdays from

10:00 a.m. to 4:00 p.m., except on days when the Court is closed. An unrepresented party can

make an appointment in person or by calling 212-659-6190.

       The Clerk of Court shall mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 7, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
